DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 4 July 2022 have been fully considered but they are persuasive only in part.
First, the claim objection is withdrawn by the examiner, though its basis is incorporated into a corresponding (112(b)) rejection.  In this respect, while the applicant indicates that a correction was made to claim 17, no such correction is seen by the examiner in the claim.  As indicated previously, it appears to the examiner that “the electric vehicle” in claim 17 should apparently simply read, “the vehicle”, since it appears that claim 17 is not (otherwise intended to be) limited to e.g., an electric vehicle.
Second, the rejections under 35 U.S.C. 112(a) are hereby withdrawn, e.g., in view of the claim amendments.
Third, the previous rejections under 35 U.S.C. 112(b) are in large measure overcome by the claim amendments, with new/remaining issues dealt with below.
Fourth, the claim amendments overcome the previous rejections under 35 U.S.C. 103, which are accordingly withdrawn.  However, the examiner cites new art in response to the claim amendments, and makes new rejections under 35 U.S.C. 103, relying mainly on newly cited art.1
Claim Objections
Claims 1, 6, 11, and 15 are objected to because of the following informalities:  i) in claim 1, line 12, it appears that the comma at the end of the line should be a semi-colon (“;”), merely for grammatical consistency with the remainder of the claim structure, ii) in claim 6, line 2, it appears “includes” should read, “include”, for grammatical correctness,  iii) in claim 11, lines 16 to 18, “;;” should be “;” for grammatical correctness; and iv) in claim 15, lines 6 and 7, “air-springs counteract” should apparently read, “air-springs to counteract”, for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 to 12, and 15 to 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10ff, “determine, based on a calibration curve [relating position and pressure sensor outputs of the suspension system from each corner of the electric vehicle], a weight of each corner of the electric vehicle” is unclear in scope and not reasonably certain2 because the examiner cannot determine from the claim context whether applicant is claiming i) that the weight of each corner of the vehicle is determined based on a particular calibration curve (that relates two quantities) alone, with the vehicle (or control system) not being claimed as (e.g., necessarily or implicitly) including position sensors and pressure sensors and the control system is not claimed as (e.g., necessarily or implicitly) receiving any outputs from the respective sensors, or ii) that the weight is determined from the calibration curve and from “outputs” of position and pressure “sensor[s]” that are (e.g., necessarily or implicitly) apparently (?) received from and provided at, respectively, each corner of the electric vehicle.  See MPEP 2173.02, I.3  That is, the metes and bounds of the claim (e.g., the lines of demarcation where the claimed vehicle, the claimed control system, etc. in claim 1 begin and end) are unclear.  The first interpretation might be supported by e.g., claims 5, 7, and 8 (which depend from claim 1) which introduce e.g., “a plurality of pressure sensors configured to detect pressure. . .”, but then it is unclear how (in claim 1) any corner weight of the electric vehicle might de determinable by the control system based on the calibration curve alone that is not even required to model or represent weight, e.g., from the teachings of the specification, with the claim also perhaps being incomplete (e.g., MPEP 2172.01; see published paragraph [0032] of the specification and the calibration curve in FIG. 5B, where a load is only determinable by the control system if inputs from pressure and height sensors are provided) for not including essential (sensor) elements that would be needed to provide outputs in order for the control system to utilize the calibration curve to yield any possible weight result (see e.g., published paragraph [0032]).  However, the second interpretation would be at odds with the dependent claims that (newly) introduce pressure and position sensors (e.g., where did the “outputs” in claim 1 come from, if there were outputs from which the weight could be determined, if not from sensors?)  Accordingly, since the examiner cannot determine what is or is not being claimed, and what the claim might possibly cover or not cover,  the claim is considered to be indefinite.
In claim 1, line 11, in claim 11, line 12, and in claim 17, line 9, “from each corner of the vehicle” is unclear in the claim context, because only a calibration curve that (e.g., perhaps merely abstractly) relates (abstract) sensor outputs (and not actual sensor outputs) is being claimed, so it is unclear how the related abstract outputs in a curve could or might be said to be “from” the corners of the vehicle.
In claim 2, lines 3 to 5, “modifying the determined inverter signal so as to increase a torque output larger than the torque request signal” is grammatically incorrect and also unclear in its entirety.  For example, “modifying” is a grammatically incorrect tense in context, and “increase a torque output larger than” cannot be logically parsed by the examiner.
In claim 6, line 2, it is unclear why the “outputs” are recited as being “from” the suspension system, when claim 1 may (?) recite the same outputs as being “of” the suspension system.
In claim 11, lines 11ff, “determine, based on a calibration curve [relating position and pressure sensor data of the suspension system from each corner of the electric vehicle], a weight of each corner of the electric vehicle” is unclear in scope and not reasonably certain because the examiner cannot determine from the claim context whether applicant is claiming i) that the weight of each corner of the vehicle is determined based on a particular calibration curve (that relates two quantities) alone, with the vehicle (or control system) not being claimed as (e.g., necessarily or implicitly) including e.g., position sensors and the control system is not claimed as (e.g., necessarily or implicitly) receiving any data from the respective position sensors, or ii) that the weight is determined from the calibration curve and from “data” of/from both position and pressure “sensor[s]” that is/are (e.g., necessarily or implicitly) apparently (?) received from and provided at, respectively, each corner of the electric vehicle.  See e.g., claim 16 (which may imply position sensors are not being claimed in claim 11, which would leave unclear how a weight might be determined from a calibration curve alone) and MPEP 2173.02, I.4  That is, the metes and bounds of the claim (e.g., the lines of demarcation where the claimed vehicle, the claimed control system, etc. in claim 11 begin and end) are unclear.  Accordingly, since the examiner cannot determine what is or is not being claimed, and what the claim might possibly cover or not cover,  the claim is considered to be indefinite.
In claim 11, line 4, “a received power signal” is indefinite (e.g., by what is this power signal “received”, and where is this received power signal described in the specification?)
In claim 11, line 19, “the power signal based by converting” is unclear.
In claim 12, line 4, “to balance the electric vehicle” is indefinite from the teachings of the specification.  For example, does “balance” mean that weights are the same at two points/corners, that weights are substantially or generally the same at two points/corners, that wei8ghts are the same at four points/corners, that weights are moved in a direction toward equality, that weights are moved in a direction toward a desired weight distribution, or something else entirely?
In claim 15, line 2, “one or more air-springs” is indefinite because “one or more air-springs” has already been recited in line 6 of claim 11, and so it is unclear whether the one or more air-springs are the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the one or more air-springs already recited in claim 11.  This portion of the rejection could be overcome by changing “one or more air-springs” in line 2 of claim 15 to, “the one or more air-springs”, if such be applicant’s intent.
In claim 15, lines 5ff, “the step of . . .” is indefinite in a vehicle claim (see MPEP 2173.05(p), II.) and it is unclear what step “the step” might be referring to and how it might comprise other acts/steps e.g., in a vehicle claim.
In claim 15, line 8, “to maintain suspension feel during acceleration” is indefinite from the teachings of the specification as being facially subjective. See MPEP 2173.05(b), IV.
In claim 17, line 5, “the electric vehicle” apparently has no proper antecedent basis, and should simple read, “the vehicle”.
In claim 17, lines 8ff, “position and pressure sensor outputs of a suspension system from each corner of the vehicle” is indefinite and unclear because “position and pressure sensor outputs from a suspension system” of the vehicle are already recited in lines 4ff of the claim and it is i) unclear if the outputs of line 9 are meant to be the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the outputs of line 4, and ii) it is unclear whether the suspension system of line 9 is meant to be the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the suspension system of line 5, and iii) if the outputs of line 9 are meant to be the same as the outputs of line 4, then it is unclear why different modifying language (“from a suspension system”, “of a suspension system from each corner”) is being used to describe the (same) outputs.  Moreover, it is unclear whether the “outputs” of line 9 are referring to the [actual] outputs from the suspension system that are received, or if they are merely referring to [e.g., modeled/hypothetical/abstract] aspects/outputs of what the calibration curve relates.
In claim 18, line 4, “the received data” apparently has no proper antecedent basis and is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizaka et al.5 (Japan, 2014-27822; EPO machine translation with appended English abstract attached) in view of Grunberg et al. (2002/0038193).
Hashizaka et al. (JP, ‘822) reveals e.g., in FIGS. 1 to 5:
per claim 11, an electric vehicle, comprising: 
a powertrain [e.g., 15 to 18] configured to provide traction, the powertrain including a power controller [e.g., 15, etc.] operatively coupled to an electric motor [e.g., 16], the power controller being configured to control the electric motor based on a received power signal [e.g., the signal(s) in FIG. 1 output from the motor drive control circuit 15 and received by the motor 16; or received by the motor drive control circuit 15 from the ECU 13]; 
an accelerator pedal [e.g., the accelerator opening sensor 12, sensing the “accelerator pedal depression amount” per paragraph [0002]];
a suspension system [e.g., as would have been obvious as fully conventional in any vehicle, including the electric vehicle shown in FIG. 1]; and 
a control system [e.g., 13, etc.] configured to: 
receive data from the accelerator pedal indicative of a torque request signal [e.g., from 12 in FIG. 1, e.g., as shown in FIG. 2(a)]; 
receive data from the one or more weight sensors [e.g., from 11 in FIG. 1]; 
determine the power signal [e.g., for controlling the motor 16 in FIG. 1] based by converting the torque request signal [e.g., as shown in FIGS. 2(a) and 2(b)] based on a function of [e.g., as shown and described with respect to FIG. 2(b) (and FIG. 2(a)), with the function being related to “m/M” (paragraph [0026]), where control is simplified when m ≤ M (paragraph [0023])] the total current vehicle weight [e.g., the arbitrary vehicle weight “m” as sensed by the vehicle weight sensor 11; paragraph [0018]] and an expected vehicle weight [e.g., the maximum weight M including e.g., the vehicle weight plus the weight of the maximum passenger capacity, the full tank of gasoline, the specified amount of oil and cooling water, etc.] comprising a predetermined vehicle weight [e.g., the (e.g., empty) “vehicle weight” of paragraph [0023]] and a vehicle load weight [e.g., the weight of the maximum passenger capacity, the full tank of gasoline, the specified amount of oil and cooling water, etc. as in paragraph [0023]]; 
Hashizaka et al. (JP, ‘822) does not apparently specify what type of “vehicle weight sensor 11” (paragraph [0037]) is used to sense the vehicle weight, or that the vehicle might include an air-spring suspension with position and pressure sensors used for determining vehicle weight using a calibration curve, be a bus, etc. 
However, in the context/field of improved load status measurement for a utility vehicle such as a motor truck or bus (paragraph [0016), Grunberg et al. (‘193) teaches that the vehicle may be suspended by pneumatic springs on “all axles” (paragraph [0016]; see also claims 2 and 21), and that the vehicle weight may be determined using (four; FIG. 6a) sets of displacement and pressure sensors provided at four corners of the vehicle, where the sensed displacement is used (individually, at each pneumatic spring) to address a mathematical function “analogous to a calibration curve” (paragraph [0024]) that describes the effective pressure surface area depending on the spring travel, by which the force at each pneumatic spring may be determined (paragraph [0024]; with force equaling pressure times area), and from the forces the “total weight” (abstract) may be calculated and displayed. 
It would have been obvious at the time the application was filed to implement or modify the Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle so that the vehicle was implemented as a utility vehicle (bus) having pneumatic springs at all axles and at four corners, as taught by Grunberg et al. (‘193), and so that the vehicle weight would have been sensed/determined/measured using displacement and pressure sensors associated with the pneumatic springs in conjunction with a mathematical function that was analogous to a calibration curve so as to determine the force at each spring and from the (sum of the) forces a total weight of the vehicle, and so that the motor output/torque would have then been determined based on a function of the measured (called “arbitrary”) vehicle weight “m” relative to the maximum (loaded) vehicle weight M, as taught by Hashizaka et al. (JP, ‘822), in order that pneumatic/air springs would have been predictably used for suspending the vehicle in Hashizaka et al. (JP, ‘822) implemented as a utility vehicle or bus, as taught by Grunberg et al. (‘193), to make the suspension “road friendly” (paragraph [0007]), in order that the load status and total weight of the vehicle would have been determined in a reliable, fast, and inexpensive manner, as taught by Grunberg et al. (‘193), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle would have rendered obvious:
per claim 11, a suspension system including (a) one or more air-springs [e.g., the pneumatic springs in FIGS 5 and 6a of Grunberg et al. (‘193)] and (b) one or more pressure sensors [e.g., p3, p4, p5, and p6 in FIG. 6a of Grunberg et al. (‘193)] configured to detect a pressure in the one or more air-springs; and 
a control system [e.g., 13 in Hashizaka et al. (JP, ‘822), implementing the data flow chart of e.g., (the pneumatic portion of) FIG. 6a in Grunberg et al. (‘193)] configured to: 
receive data from the accelerator pedal indicative of a torque request signal [e.g., from 12 in FIG. 1 of Hashizaka et al. (JP, ‘822), e.g., as shown in FIG. 2(a)]; 
receive data from the one or more pressure sensors of the suspension system [e.g., as shown in FIG. 6a of Grunberg et al. (‘193)]; 
determine, based on a calibration curve relating position and pressure sensor data of the suspension system from each corner of the electric vehicle [e.g., the mathematical function, analogous to a calibration curve, in paragraph [0024] in Grunberg et al. (‘193) that describes the effective surface area (in the pneumatic spring) that changes as a function of spring travel, which surface area is used to determine the spring force (at each corner) by multiplication with the sensed spring pressure, as described e.g., at paragraph [0024] of Grunberg et al. (‘193)], a weight of each corner of the electric vehicle [e.g., the determined spring force F, determined for each pneumatic spring as described at paragraphs [0024], [0025], etc. of Grunberg et al. (‘193)]; 
determine a total current vehicle weight [e.g., the “total weight” of the vehicle, e.g., in the abstract of Grunberg et al. (‘193), obtained as a sum of forces (claims 12, 28, etc.)], based on the determined weight of each corner; and 
determine the power signal based by converting the torque request signal [e.g., as shown in FIGS. 2(a) and 2(b) of Hashizaka et al. (JP, ‘822)] based on a function of [e.g., as shown and described with respect to FIG. 2(b) (and FIG. 2(a)), with the function being related to “m/M” (paragraph [0026]), where control is simplified when m ≤ M (paragraph [0023]); and where “m” is the measured “total weight” as taught by Grunberg et al. (‘193)] the total current vehicle weight [e.g., the arbitrary vehicle weight “m”, obtained as the measured “total weight” as taught by Grunberg et al. (‘193)] and an expected vehicle weight [e.g., the maximum weight M in Hashizaka et al. (JP, ‘822) including e.g., the vehicle weight plus the weight of the maximum passenger capacity, the full tank of gasoline, the specified amount of oil and cooling water, etc.] comprising a predetermined vehicle weight [e.g., the (e.g., empty) “vehicle weight” of paragraph [0023] in Hashizaka et al. (JP, ‘822)] and a vehicle load weight [e.g., the weight of the maximum passenger capacity, the full tank of gasoline, the specified amount of oil and cooling water, etc. as in paragraph [0023] of Hashizaka et al. (JP, ‘822)]; 
per claim 16, depending from claim 11, wherein the suspension system further includes a plurality of position sensors [e.g., e3, e4, e5, and e6 in FIG. 6a of Grunberg et al. (‘193)], wherein the plurality of position sensors are arranged to determine a height of each corner of the electric vehicle above a common datum [e.g., as described in conjunction with FIG. 6a (and with FIGS. 3a and 3b) of Grunberg et al. (‘193)];
per claim 17, a method of operating a vehicle, comprising:
receiving data indicative of a torque request signal from an accelerator pedal of the vehicle [e.g., from 12 in FIG. 1 of Hashizaka et al. (JP, ‘822), e.g., as shown in FIG. 2(a)]; 
receiving position and pressure sensor outputs from a suspension system of the electric vehicle [e.g., as shown in FIG. 6a of Grunberg et al. (‘193)]; 
determining, based on a calibration curve relating position and pressure sensor outputs of a suspension system from each corner of the vehicle, a weight of each corner of the vehicle [e.g., as described at paragraphs [0024], [0025], etc. and in the manner shown in FIG. 6a of Grunberg et al. (‘193)], 
determining a total current vehicle weight based on the determined weight of each corner [e.g., the total weight, in the abstract, in claim 12, in claim 28, etc. in Grunberg et al. (‘193)]; 
determining a torque signal by converting the torque request signal based on a function of the total current vehicle weight and an expected vehicle weight comprising a predetermined vehicle weight and a vehicle load weight [e.g., as shown in (and described above with respect to) FIG. 2(b) (and in/with respect to FIG. 2(a)) of Hashizaka et al. (JP, ‘822)]; and 
controlling a power source of the vehicle based on the determined torque signal [e.g., controlling the motor 16, in order to stabilize the acceleration feeling relative to the accelerator (pedal) opening relative to vehicle weight, in Hashizaka et al. (JP, ‘822)];  
per claim 18, depending from claim 17, further comprising:
determining the torque request signal by (i) determining a first signal based on the received data from the accelerator pedal [e.g., as shown in FIG. 2(a) of Hashizaka et al. (JP, ‘822)] and (ii) modifying the determined first signal based on the received data from the suspension system [e.g., as shown in FIG. 2(b) of Hashizaka et al. (JP, ‘822), based on the vehicle mass “m”, obtained as a total mass as taught by Grunberg et al. (‘193) from the displacement and pressure sensors (FIG. 6a) of the (pneumatic) suspension];  
Claims 1, 2, and 5 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizaka et al.6 (Japan, 2014-27822; EPO machine translation with appended English abstract attached) in view of Grunberg et al. (2002/0038193) as applied (for example) to claims 11 and 17 above, and further in view of Oldridge (2016/0318501; cited previously).
Hashizaka et al. (JP, ‘822) as implemented or modified in view of Grunberg et al. (‘193) has been described above.
The implemented or modified Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle may not reveal that an inverter provides an inverter signal to control the electric motor, although the examiner understands this feature to be fully conventional in electric vehicles and thus obvious to one of ordinary skill in the art, even without further teaching.
However, in the context/field of an improved electric vehicle power management driver control system which calculates new electric motor torque curve profiles based on both vehicle mass changes and road grade changes, Oldridge (‘501) teaches that the electric vehicle may be a bus (paragraph [0001]) including a “pneumatic suspension system” (paragraph [0042]) that would have obviously (to one of ordinary skill in the art, as was conventional) included air-springs, that the vehicle mass may be determined using one or more (Kiepe EGP[]) pressure-type “mass sensor(s)” (36) (paragraph [0042]) that measures the pressure in/of a pneumatic vehicle suspension (or alternately, by a Kiepe EGM[] an electronic weight transducer that converts [suspension] spring deflection into voltage and current signals), that the road grade may be calculated from a measurement  of a vehicle inclinometer (38), that the vehicle may include inverters (60), that the power output of the electric vehicle motor may be calculated based on the vehicle mass and road grade (claim 3), that the motor torque controlling signal (74) may be sent by the system controller (12) to respective inverter for controlling [the torque of] the motor output (paragraph [0053]), as is/was well-known and conventional, and that a maximum regenerative braking may be provided in the vehicle when a brake pedal is depressed (paragraph [0009]).
It would have been obvious at the time the application was filed to implement or further modify the Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle so that the vehicle would have included a brake pedal as taught by Oldridge (‘501) for controlling (maximum) regenerative braking, so that motor drive control circuit 15 would have included or utilized a conventional inverter (60) for driving the motor 16, as taught by Oldridge (‘501), and so that the torque of the motor 16 would have been controlled by a signal (74) from the motor drive control circuit 15 for controlling the motor’s driving torque (force) by means of the inverter’s output currents, as taught by Oldridge (‘501) and as was fully conventional, in order that a conventional brake pedal would have been used in the vehicle for commanding (e.g., regenerative) braking, in order that conventional motor drive control circuits (including inverters) would have been predictably used to control the motor 16 in Hashizaka et al. (JP, ‘822), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle would have rendered obvious:
per claim 1, an electric vehicle, comprising: 
an electric motor [e.g., 16 in FIG. 1 of Hashizaka et al. (‘822)] configured to provide traction for the electric vehicle; 
a suspension system coupled to a plurality of corners of the electric vehicle [e.g., as taught e.g., in FIGS. 5, 6a, etc. of Grunberg et al. (‘193), with pneumatic springs being applied to all axles (paragraph [0016])]; 
an inverter operatively coupled to the electric motor [e.g., as taught at [12,] 60, 62 in Oldridge (‘501)], the inverter being configured to control the electric motor based on an inverter signal [e.g., the motor control signal(s) 74 as shown in FIG. 1 of Oldridge (‘501)]; and 
a control system [e.g., 13 in Hashizaka et al. (JP, ‘822), implementing the data flow chart of e.g., (the pneumatic portion of) FIG. 6a in Grunberg et al. (‘193)] configured to: 
receive operator input data indicative of a torque request signal [e.g., from 12 in FIG. 1 of Hashizaka et al. (JP, ‘822), e.g., as shown in FIG. 2(a)]; 
determine, based on a calibration curve relating position and pressure sensor outputs of the suspension system from each corner of the electric vehicle, a weight of each corner of the electric vehicle [e.g., as described at paragraphs [0024], [0025], etc. and in the manner shown in FIG. 6a of Grunberg et al. (‘193)], 
determine a total current vehicle weight based on the determined weight of each corner [e.g., the total weight, in the abstract, in claim 12, in claim 28, etc. in Grunberg et al. (‘193)]; 
determine the inverter signal [e.g., the signals applied to the motor 16 in Hashizaka et al. (JP, ‘822), output as the motor control signals 74 to/for the inverter(s) 60 in Oldridge (‘501), for controlling the driving torque (force) of the motor 16 in Hashizaka et al. (JP, ‘822) in a well-known manner] by converting the torque request signal based on a function of the total current vehicle weight and an expected vehicle weight comprising a predetermined vehicle weight and a vehicle load weight [e.g., as shown in (and described above with respect to) FIG. 2(b) (and in/with respect to FIG. 2(a)) of Hashizaka et al. (JP, ‘822)]; and 
direct the determined inverter signal to the inverter [e.g., as shown by the motor control signals 74 in FIG. 1 of Oldridge (‘501)]; 
per claim 2, depending from claim 1, wherein the control system is configured to, upon detecting that the determined total current vehicle weight  increases, modifying the determined inverter signal so as to increase a torque output larger than the torque request signal [e.g., obviously according to an increase in the ratio m/M at paragraphs [0026], [0032], etc. and in FIG. 2(b) of Hashizaka et al. (JP, ‘822)];
per claim 5, depending from claim 1, wherein the suspension system includes a plurality of air-springs [e.g., the pneumatic springs in FIGS 5 and 6a of Grunberg et al. (‘193)] and a plurality of pressure sensors [e.g., p3, p4, p5, and p6 in FIG. 6a of Grunberg et al. (‘193)] configured to detect pressure associated with the plurality of air-springs;
per claim 6, depending from claim 5, wherein the position and pressure sensor outputs from the suspension system includes data from the plurality of pressure sensors [e.g., as shown (for example) in FIG. 6a of Grunberg et al. (‘193)];
per claim 7, depending from claim 1, wherein the suspension system includes one or more air-springs positioned proximate each corner of the vehicle [e.g., as shown (for example) in FIG. 6a of Grunberg et al. (‘193); see also paragraph [0016]], and pressure sensors [e.g., shown at p3, p4, p5, and p6 in FIG. 6a of Grunberg et al. (‘193)] configured to detect pressure associated with the one or more air-springs positioned proximate each corner [e.g., as shown (for example) in FIG. 6a of Grunberg et al. (‘193)];
per claim 8, depending from claim 1, wherein the suspension system includes a plurality of position sensors, wherein the plurality of position sensors [e.g., shown at e3, e4, e5, and e6 in FIG. 6a of Grunberg et al. (‘193)] are arranged to determine the height of each corner of the electric vehicle above a common datum [e.g., a height above an axle, shown i8n FIG. 4 of Grunberg et al. (‘193)];
per claim 9, depending from claim 1, further including an accelerator pedal [e.g., as taught at paragraph [0002] and at 11 by Hashizaka et al. (JP, ‘822)] and a brake pedal [e.g., as taught at paragraph [000] by Oldridge (‘501) and as was conventional for vehicles], wherein the received operator input data [e.g., received at 13 in FIG. 1 of Hashizaka et al. (JP, ‘822)] incudes data corresponding to a position of one or both of the accelerator pedal [e.g., 11 in Hashizaka et al. (JP, ‘822)] and the brake pedal;
per claim 10, depending from claim 1, wherein the electric vehicle is a bus [e.g., as taught by Grunberg et al. (‘193) and Oldridge (‘501); and as was conventional];
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizaka et al.7 (Japan, 2014-27822; EPO machine translation with appended English abstract attached) in view of Grunberg et al. (2002/0038193) as applied (for example) to claims 11 and 17 above, and further in view of Mettrick et al. (2018/0304717; cited previously).
Hashizaka et al. (JP, ‘822) as implemented or modified in view of Grunberg et al. (‘193) has been described above.
The implemented or modified Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle may not reveal that the control system is configured to selectively raise and lower each corner of the vehicle.
However, in the context/field of an improved suspension for a bus having air springs, Mettrick et al. (‘717) teaches that air springs 60 at each vehicle corner may be provided with a pressure sensor 62 and a position sensor 64, and that the total vehicle weight (paragraphs [0012], [0062] to [0064], [0067], etc.) and the vehicle cross percentage (diagonal weight distribution[]; e.g., paragraphs [0062], [0063], [0070], [0072], etc.) may be determined from the respective sensor signals, e.g., based corner forces determined based on air spring pressure and the effective area of the air spring (that is dependent on spring length), etc., e.g., in order to provide the vehicle with variable/controllable spring rates and ride heights, while meeting target vehicle cross percentage, front weight distribution, ride height, etc.
It would have been obvious at the time the application was filed to implement or further modify the Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle so that the pneumatic suspension system taught by Grunberg et al. (‘193) included four air springs at the four corners of the vehicle, as taught by Mettrick et al. (‘717), that were also configured to control the ride height of the vehicle by raising or lowering the corners, in order that the suspension system/air springs would have been able to control the spring rates, ride heights, weight distributions, cross percentages, etc. of the pneumatic suspension system in the vehicle, as taught by Mettrick et al. (‘717), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR)
As such, the implemented or further modified Hashizaka et al. (JP, ‘822) vehicle driving force control unit, method, and vehicle would have rendered obvious:
per claim 12, depending from claim 11, wherein the control system is configured to selectively raise or lower each corner of the vehicle to balance the electric vehicle [e.g., paragraphs [0062] and [0063] in Mettrick et al. (‘717), “The controller 56 is programmed to perform cross weight control to maintain or achieve a target vehicle cross percentage. The vehicle cross percentage expresses the weight distribution of the vehicle 10 that is based on the corner force of the right front corner plus the corner force of the left rear corner divided by the sum of the corner forces. . . . The controller 56 is programmed to perform air spring mass adjustments in response to changes in vehicle weight or changes in cross weight”; with the air spring adjustments taught by Mettrick et al. (‘717) e.g., at paragraphs [0070], etc. obviously raising or lowering the corners in order to achieve the target cross percentage, ride height, etc., as was conventional];  
per claim 15, depending from claim 12, wherein the suspension system includes one or more air-springs positioned proximate each corner of the vehicle [e.g., the pneumatic springs in FIGS 5 and 6a of Grunberg et al. (‘193); and positioned at corners as expressly taught by Mettrick et al. (‘717)], and the one or more pressure sensors are configured to detect the pressure in the one or more air-springs positioned proximate each corner [e.g., p3, p4, p5, and p6 in FIG. 6a of Grunberg et al. (‘193)], and wherein the step of selectively raising or lowering each corner of the vehicle [e.g., by performing cross weight control by modifying the target spring pressure of an air spring 60 (and thus obviously raising or lowering the corner of the vehicle suspended by the air spring) to meet the target vehicle cross percentage, as ta paragraphs [0062], [0063], [0070], [0072], etc. in Mettrick et al. (‘717)] comprises selectively directing different amounts of fluid [e.g., the air mass, in Mettrick et al. (‘717), that is varied to control the cross weight at paragraph [0052], [0072], etc.] to the one or more air-springs [to] counteract a weight imbalance [e.g., to achieve the target cross percentage, in Mettrick et al. (‘717)] and modify a damping performance to maintain suspension feel during acceleration [e.g., as would have been obvious to one of ordinary skill in the art from the teachings of Mettrick et al. (‘717) and Hashizaka et al. (JP, ‘822)];  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Hamilton et al. (4,783,089; FIGS. 14 and 15) and Holbrook et al. (2011/0093239; FIG. 8) reveal the claimed calibration curves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner also relies on Oldridge (‘501) and Mettrick et al. (‘717), cited previously, as secondary references.
        2 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        3 Quoting the MPEP:
        “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        4 Quoting the MPEP:
        “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        5 Assigned to Mitsubishi Motors Corp.
        6 Assigned to Mitsubishi Motors Corp.
        7 Assigned to Mitsubishi Motors Corp.